Citation Nr: 0018988	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  99-03 824A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1967 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) following a September 1998 decision by the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied the veteran's claim for a disability 
rating in excess of 30 percent for PTSD.

Initially, the Board notes that, earlier, the veteran had 
perfected an appeal of the RO's October 1996 decision that 
had both granted service connection for PTSD and assigned a 
30 percent evaluation-effective from January 20, 1995.  
But he withdrew that appeal in statements received in March 
1998 and June 1998.  38 C.F.R. § 20.204(b) (1999) (a 
substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision).  Accordingly, the 
Board does not have to discuss the holding in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999), insofar as the propriety 
of the initial rating and the possibility of assigning a 
"staged" rating.  Rather, the current appeal involves the 
traditional increased rating (IR) analysis.


FINDING OF FACT

The veteran's PTSD is manifested by occupational and social 
impairment with no more than an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.


CONCLUSION OF LAW

An increased rating for PTSD is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he experiences increased 
symptomatology due to his PTSD that in turn warrants an 
increased disability rating.  Specifically, he has reported 
increased problems with anxiety, decreased sleeping, 
nightmares, flashbacks, suicidal ideation, homicidal 
ideation, irritability, anger, hypervigilance, mood swings, 
isolation, and feelings of hopelessness.  It is also 
requested that the veteran be afforded the benefit of the 
doubt.

VA treatment records, dated from November 1994 to January 
1998, show the veteran's complaints and/or treatment for 
anxiety, poor sleep, nightmares, flashbacks, intrusive 
thoughts, avoidance, suicidal ideation, homicidal ideation, 
hypervigilance, mood swings, a depressed mood, anger, 
irritability, isolation, and/or feelings of hopelessness.  
See VA treatment records dated in March 1995 to May 1995, 
August 1995 to February 1996, April 1996, June 1996, August 
1996, October 1996, December 1996, and November 1997.  The 
diagnoses included PTSD.  Several medical personnel 
characterized the veteran's PTSD as moderately severe (see VA 
treatment record dated in April 1995) and severe (see VA 
treatment records dated in August 1995, October 1995, 
November 1995, January 1996, February 1996, April 1996, June 
1996, and August 1996).  It was also reported that the 
veteran, on occasion, was unshaven and wore dirty clothes.  
However, hygiene was described as adequate.  Moreover, a 
November 1997 treatment record reported that, while the 
veteran had been on medication for years, it was with poor 
results.  The treatment records also periodically reported 
that the veteran's complained that, while he wanted to work, 
he was unable to work because of his adverse symptomatology. 

VA first examined the veteran in March 1995.  At that time, 
he complained of flashbacks (triggered by sights or smells), 
nightmares, being chronically nervous and on edge, intrusive 
thoughts, depression, hopelessness, poor sleep, decrease 
appetite, irritability, paranoia, and hypervigilance.  The 
veteran reported that the nightmares and flashbacks began in 
1974.  He also reported being near suicide a few times.  The 
veteran next reported that the only real emotion he could 
show is anger.  The veteran reported that he had no close 
friends, preferred to be by himself, and was alone most of 
the time.

Next, the veteran related incidents in which he had been 
driving, gotten out of his car, crawled in a ditch, and 
yelled for a weapon because he believed that he was under 
fire.  On another occasion, at night, he had obtained a 
weapon and fired it.  He also reported one incident in which 
he held his ex-wife in a corner of a room with a knife to her 
throat saying "Gook, if you bat an eye, I'll kill you.

He next reported that he married in 1975, separated from his 
wife in approximately 1978 or 1979, he had three sons and, 
while they had lived with him earlier, his children no longer 
lived with him because they had been taken by the Department 
of Social Services.  Currently, his oldest son (age 20) was 
in jail for three felonies, he did not know where the 
youngest son was, and the middle son (age 19) was living on 
his own.

He also complained that he could not hold onto a job because 
of flashbacks.  Specifically, he reported having had "300 to 
400 jobs since service" with the longest one being for a 
year and a half as a correctional officer.  Generally, his 
average job lasted approximately two weeks to six months.  He 
tended to blame his loss of jobs on others.  He alleged that 
on some occasions his employers would deliberately get him 
made enough to assault his supervisor so they could get rid 
of him.

On examination, mood was anxious and he appeared somewhat 
tense and restless.  Insight was partial.  Recent memory was 
moderately impaired.  However, the veteran was adequately 
dressed and groomed, as well as alert, oriented, cooperative, 
talkative, and pleasant.  Eye contact was fair.  Speech, 
affect, and psychomotor activity were within normal limits.  
The veteran did not appear to be psychotic.  Immediate and 
remote memories were intact.  Concentration was adequate.  
Fund of general information, abstract thinking, and judgment 
were intact.  The examiner also noted that the veteran, 
despite the claims of a decreased appetite, did not appear to 
be underweight or malnourished.  The veteran had no recent 
suicidal or homicidal ideation, denied any recent history of 
violence towards others, and denied hallucinations as well as 
delusions.  The veteran was given a provisional diagnosis of 
PTSD.

When next examiner by VA, in June 1996, it was reported that 
the veteran was divorced, lived alone in an apartment, and 
was unemployed.  The veteran complained of flashbacks, 
nightmares, insomnia, nervousness, intrusive thoughts, an 
exaggerated startle response, decreased appetite, being 
easily irritated, some homicidal thoughts, hypervigilance, 
paranoia, and depressions.  Moreover, when depressed, which 
was approximately twenty-five to fifty percent of the time, 
he occasionally had suicidal thoughts as well as feelings of 
hopelessness, lack of energy, and loss of interests.  The 
examiner reported that the veteran continued to be primarily 
socially avoidant and withdrawn.  The veteran's current 
medication was Diazepam, Hydroxyzine, Sertraline, and 
Valproic Acid.  The veteran was not in counseling.  H1 he saw 
a psychiatrist approximately once a month.

On examination, mood was anxious, he appeared to be tense and 
restless, and he had sweaty hands.  Moreover, concentration 
was moderately impaired.  However, the veteran was adequately 
dressed and groomed as well as alert, oriented, cooperative, 
and talkative.  Eye contact was good.  Speech, affect, and 
psychomotor activity were within normal limits.  The veteran 
did not appear to be psychotic.  Insight was fair.  Memory 
was intact.  Fund of general information, abstract thinking, 
and judgment were intact.  Moreover, the examiner noted that 
the veteran, despite his claims of a lost appetite, appeared 
to be significantly overweight.  The veteran also denied any 
assaultive behavior, hallucinations, or delusions.  The 
diagnosis was PTSD.

At the July 1997 VA examination, it was reported that the 
veteran was divorced, lived in a rented apartment with his 
youngest son (for only the last two months), and was 
unemployed.  The veteran next reported that he had been 
without his medication since approximately January or 
February of 1997 and was not doing well.  He next reported 
that, when he was on his medications and seeing his doctor 
regularly, he was a whole lot less preoccupied with his war 
experiences and was able to sleep, eat as well as had less of 
a temper and was only drinking a six pack of beer a week.  He 
also reported that he had been beginning to enjoy life, was 
more socially active, and was able to deal with his problems 
better.

Currently, he complained of nervousness, intrusive thoughts, 
an exaggerated startle response, flashbacks, paranoia, 
depression (approximately two or three times a week for a few 
minutes to an hour) with occasional crying spells, and some 
suicidal thoughts.  However, while he reported that he had 
come close to cutting his wrists recently, he had never 
seriously attempted to harm himself.  He denied any current 
intentions or plans of harming himself.  He also complained 
of hopelessness, an inability to enjoy life or be interested 
in anything, poor sleep, nightmares, decreased appetite, 
irritability, and homicidal thoughts.  However, he denied any 
violent behavior.  The veteran reported that he has only a 
very few friends whom he saw approximately once a week or 
once a month.  The veteran estimated that he was alone 
approximately ninety-five percent of the time.  The veteran 
reported that he had not had any psychiatric treatment since 
January or February of 1997.

On examination, the veteran was unshaved and wearing dirty 
clothes.  Mood was anxious.  He appeared to be tense and 
restless as well as had sweaty hands.  Recent memory was 
mildly impaired.  However, flashbacks did not reveal any 
psychotic hallucinations or delusions, hygiene seemed 
adequate, and he was alert, oriented, cooperative, and 
talkative.  He did not appear to be acutely depressed.  Eye 
contact was good.  Speech, affect, and psychomotor activity 
were within normal limits.  There were no signs of psychosis.  
Perception, thinking, and thought content were free of any 
gross abnormalities.  Insight was fair.  Immediate and remote 
memories were intact.  Concentration was adequate.  Fund of 
general information, abstract thinking, and judgment were 
intact.  The examiner opined that, the veteran was not 
reporting symptoms of a major depression and that the 
symptoms that he had reported above related to his PTSD.  The 
diagnoses were PTSD and alcohol abuse.

When last examined by VA, in December 1998, it was reported 
that the veteran was divorced, living alone in a rented room 
in a hotel, and had, for the last four months, a full-time 
job running heavy equipment for a construction company.  
Currently, the veteran complained of depression, nervousness, 
flashbacks, isolation, intrusive thoughts, an exaggerated 
startle response, hopelessness, loss of interest, decline in 
energy level, insomnia, nightmares, decrease appetite, 
chronic irritability, hypervigilance, paranoia, and periodic 
suicidal and homicidal ideation.  As to his suicidal 
ideation, he reported a history of attempting to harm him 
self, including one time when he was thinking about taking an 
overdose of pills and being stopped by a friend.  His last 
suicide attempt was approximately one year earlier.  
Moreover, he reported that had two friends he hunted and 
fished with that he saw approximately once a week.  However, 
he preferred to be alone and was often ill at ease when 
around others.  He was currently taking Prozac but is not 
receiving any individual or group counseling.

On examination, the veteran was unshaven and wearing dirty 
work clothes.  Mood was anxious and depressed.  Moreover, the 
veteran appeared somewhat tense and restless.  However, 
hygiene was adequate.  He was alert and fully oriented.  
Behavior was appropriate and cooperative.  Eye contact was 
good.  Speech was clear, relevant, and logical.  Affect was 
appropriate and normal in range.  Psychomotor activity was 
within normal limits.  No psychotic abnormalities of 
perception, thinking, or thought content were noted.  Insight 
was fair.  Memory was intact and concentration was good.  
Fund of general information, abstract thinking, and judgment 
were intact.  In addition, despite the veteran's claim of 
having a decreased appetite, the examiner observed that the 
veteran was significantly overweight.  Moreover, despite the 
veteran's claims to having homicidal ideation, he denied any 
violent behavior towards others.  The veteran also denied 
having either psychotic hallucinations or delusions.  Global 
Assessment of Functioning (GAF) score was 60.  It was opined 
that the veteran had

[s]ymptoms of PTSD present during [at] 
todays interview were reported to be 
intrusive, distressive thoughts and 
recollections of Vietnam, avoidance of 
events that remind him of Vietnam and 
upset him, flashbacks, exaggerated 
startle responses, sleep difficulties, 
nightmares, irritability, social 
avoidance and withdraw, and 
hypervigilant.

The diagnosis was PTSD.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  38 C.F.R. 
§ 4.27 (1999).  Additionally, although regulations require 
that a disability be viewed in relation to its recorded 
history, 38 C.F.R. §§ 4.1, 4.2, when assigning a disability 
rating, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Next, the Board notes that, because the veteran withdrew his 
initial appeal for a higher evaluation for his PTSD and since 
his new claim for an increased rating for it was filed after 
VA revised the schedular criteria for evaluating the severity 
of his mental disorder on November 7, 1996, adjudication of 
his current appeal for a higher rating need not involve a 
discussion of both the old and new criteria.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Under the schedular criteria which were made effective from 
November 1996, a 100 percent rating is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130 (1999).  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  Id.  A 50 percent rating 
is warranted for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbance of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.  A 
30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  Id.

Initially, the Board finds that the criteria for an increased 
50 percent rating for PTSD are not generally characteristics 
of the veteran's disability.  The severity of his PTSD had 
been characterized by VA medical personal as "severe."  
Additionally, VA examiners have observed that the veteran has 
had problems with an anxious and/or depressed mood, his 
appearing tense and restless, a partial insight, recent 
memory being moderately/mildly impaired, and/or concentration 
being moderately impaired.  The clinical evidence of record 
also showed that the veteran had sweaty hands, was unshaved, 
and wore dirty clothes.  However, the record on appeal does 
not contain medical evidence that his adverse symptomatology 
has caused him to experience a reduction in reliability and 
productivity as contemplated by the rating criteria for a 50 
percent rating.

Specifically, the clinical evidence of record does not show 
that he has had problems with flattened affect, 
circumstantial, circumlocutory or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short- and long-term memory, 
impaired judgment, or impaired abstract thinking. 

The Board is cognizant of the veteran's claim of having 
impaired impulse control (i.e., uncontrollable anger and 
irritability) as well as both suicidal and homicidal 
ideation.  The Board also recognizes that, during the most 
recent VA examination, he reported that he had actually acted 
on these suicidal impulses.  But none of the doctors who have 
examined or treated him have confirmed this, either 
clinically or otherwise by implication.  To the contrary, 
they have indicated the impulses are not only controllable, 
but controlled, and therefore do not appear to adversely 
affect his occupational functioning-except perhaps only on 
an occasional or intermittent basis.

Next, the Board notes that the March 1995 and June 1997 VA 
examiners opined that the veteran's memory was 
moderately/mildly impaired and the June 1996 VA examiner 
opined that his concentration was moderately impaired.  
However, at the more recent VA examinations, dated in July 
1997 and December 1998, the examiners opined that memory was 
intact and concentration was either adequate or good.  
Similarly, while VA medical personal, at both the most recent 
VA examinations and in treatment records, have reported that 
the veteran was unshaved and wore dirty clothes, it was also 
uniformly reported that hygiene was adequate.

Moreover, while the veteran's mood was uniformly observed by 
VA examiners to be anxious, his affect was uniformly observed 
to be normal.  Furthermore, the December 1998 examiner opined 
that the veteran's GAF score was 60 and, according to the 
fourth edition of the American Psychiatric Association's 
Diagnositic and Statistical Manual of Mental Disorders (DSM 
IV), a GAF score of 60 suggests that psychiatric disability 
is manifested by only "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or schooling 
function (e.g., few friends, conflicts with peers or co-
workers)."

The veteran has described his symptoms as becoming 
increasingly more severe and there are references in some of 
the VA treatment records that his PTSD is "severe," as 
evidenced by increasing anxiety, difficulty sleeping, 
nightmares, flashbacks, suicidal ideation, homicidal 
ideation, isolation, irritability, hypervigilance, mood 
swings, trouble being around other people, feelings of 
hopelessness and the like.  However, it must be borne in mind 
that the occasional characterization of his PTSD as 
"severe" is not, in and of itself, dispositive of the 
rating that should be assigned, particular when, as here, the 
medical and other evidence of record indicates otherwise.  
38 C.F.R. §§ 4.2, 4.6.  And while a layman can comment on the 
visible symptoms or manifestations of a disease or 
disability, he cannot provide a probative medical opinion as 
to the severity of PTSD because he does not have the 
necessary medical training and/or expertise.  Moray v. Brown, 
5 Vet. App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 
(1993); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
Therefore, for the reasons noted above, the Board finds that 
the record does not support a conclusion that a higher rating 
is warranted.

While the veteran no doubt has some difficulty in 
establishing and maintaining effective work and social 
relationships, such difficulties do not rise to the level 
contemplated by the criteria for a 50 percent rating.  His 
difficulties, while bothersome, do not appear from the record 
to cause more than an occasional decrease in efficiency or 
intermittent periods of inability to perform tasks.  
This is particularly so given his ability to perform daily 
activities, including work, albeit on a limited basis.

Given the discussion above, the Board finds that the 
veteran's symptoms are best 
approximated by the criteria for a 30 percent rating.  The 
preponderance of the evidence is against the claim for a 
higher rating, so the benefit-of-the-doubt doctrine does not 
apply.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



ORDER

An increased rating for PTSD is denied.




		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals



 

